Citation Nr: 0834948	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

The veteran has pleural disease/fibrosis of the lungs which 
is attributable to service.  


CONCLUSION OF LAW

Pleural disease/fibrosis of the lungs was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.



Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

The veteran's service treatment records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
In addition, there are no Surgeon General records.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the post-
service symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In written correspondence and at a February 2007 hearing, the 
veteran indicated that during service, he became sick with a  
respiratory illness while in the desert.  He was hospitalized 
for this illness for an extended period.  VA obtained morning 
reports in order to verify if the veteran was hospitalized 
during service.  The morning reports confirmed 
hospitalization in September 1943.  Thus, this evidence tends 
to corroborate the veteran's account of an inservice 
hospitalization for a respiratory illness.  The veteran is 
competent to state that he was treated for a respiratory 
illness.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007),

The veteran maintains that he was treated after service for 
various medical problems.  However, when he contacted the 
private facility, he was told that those records are no 
longer available.  See Hearing Transcript Page 6.  As these 
records would be dated from many decades ago, the veteran's 
statement is credible in that regard.  

The available post-service medical records show that the 
veteran was seen immediately following service for 
poliomyelitis.  In June 1949, the veteran was afforded a VA 
examination for evaluation of poliomyelitis.  No respiratory 
impairment was identified at that time on physical 
examination.  However, the chest x-ray revealed a calcific 
nodule in the mid lung field on the right and truncal 
markings to the base were somewhat increased.  

In 2004, the veteran was seen by J.L.N., D.O., for 
respiratory treatment.  He was diagnosed as having chronic 
obstructive pulmonary disease (COPD).  He was also noted to 
have a right upper lobe infiltrate as well as evidence of 
tuberculosis exposure, without active disease.  In May 2004, 
the veteran underwent a fiberoptic bronchoscopy with 
transbronchial biopsies, brushings, and washings.  The 
diagnoses were right upper lobe infiltrates, positive PPD, 
and mycobacterium tuberculosis suspected.  The biopsies 
revealed no malignancies, but showed pulmonary parenchyma 
with areas of fibrosis and antherochotic pigment.  An August 
2004 chest x-ray revealed fibrocalcific residuals of previous 
inflammatory disease involving the right hemithorax with wire 
sutures in the sternum.  There appeared to be infiltrates in 
the right upper lung field which were noted to possibly 
represent involvement by pneumonia.  The veteran's current 
private examiner, J.L.N., D.O., indicated that the veteran 
had inservice respiratory problems which may have caused 
pneumonitis.  See November 3, 2006 letter.  

VA medical records dated through 2006 revealed COPD as well 
as previous coccidioodomycosis.  Thereafter, in June 2008, 
the veteran was afforded a VA examination performed by a 
pulmonologist.  The VA pulmonologist reviewed the records and 
examined the veteran.  He noted that the morning reports 
confirmed that the veteran was hospitalized in 1943.  He 
indicated that VA records showed that the veteran had a 
remote history of coccidioodomycosis.  In addition, the 
veteran had COPD and had a history of working in an 
environment with silica dust post-service as well as a past 
long smoking history.  The veteran told the pulmonologist 
that he was hospitalized during service for pneumonia, but he 
did not recall the exact duration of the hospitalization or 
the treatment.  However, he knew that he had experienced 
breathing abnormalities thereafter, particularly dyspnea on 
exertion, and he could not keep up with the other soldiers.  

The pulmonologist indicated that coccidioodomycosis does not 
cause COPD, but smoking does cause COPD and was the most 
likely cause of the COPD.  However, smoking was highly 
unlikely to have caused the veteran's pleural changes.  The 
pulmonologist further stated that the pleural thickening and 
fibrosis with calcification suggested that the veteran had 
significant pleural disease at some time in the past.  This 
was most commonly seen with either hemothorax or empyma.  It 
was noted that it was arguably not caused by asbestos 
exposure.  The pulmonologist indicated that there was no 
history of trauma causing hemothorax.  Thus, previous empyma 
was the most likely cause of the pleural disease with 
calcification.  The pulmonologist opined that this pleural 
disease was quite possibly related to the inservice 
hospitalization.  However, it was noted that the veteran also 
had a significant respiratory illness during civilian life.  
Thus, the onset of the pleural changes was key in determining 
whether they were related to the military or whether they 
occurred thereafter.  In order to make this definitive 
determination, the pulmonologist indicated that chest x-rays 
dated post-service would need to be obtained.  

In sum, the Board notes that there is inservice evidence of a 
period of hospitalization.  The Board finds the veteran's 
reports of being hospitalized for respiratory illness to be 
credible.  He has been consistent in that regard and his 
account is generally supported by the morning reports and was 
accepted by the VA examiner.  Although the post-service 
June 1949 VA examination did not note a respiratory 
abnormality on physical examination, the chest x-rays 
revealed abnormality in the right mid lung field.  Post-
service medical evidence dated from the 1990's onward also 
shows right lung field abnormalities.  J.L.N., D.O., also 
indicated that the veteran had inservice respiratory problems 
which may have caused pneumonitis.  The VA pulmonologist 
opined that while COPD was most likely related to smoking, 
the veteran's current pleural disease was quite possibly 
related to the inservice hospitalization.  The pulmonologist 
was unable to provide a definitive opinion without the 
benefit of reviewing post-service x-rays spanning over time.  
However, the veteran has indicated that the records dated 
after service are not available.  

To the extent that the veteran may claim service connection 
for pulmonary disease that is attributable to the use of 
tobacco products during service, his claim was received  
after June 9, 1998.  No current lung disorder related to in-
service cigarette smoking may be granted service connection.  

In VAOPGCPREC 19- 97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In that opinion, the GC stated that a 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  Specifically, the GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  In this 
opinion, the GC noted that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.

In a May 5, 1997 memorandum from the VA Under Secretary for 
Health to the GC, the Under Secretary for Health affirmed 
that nicotine dependence may be considered a disease.  
Moreover, paragraph 5 of VA USB letter 20-97-14, from the 
Under Secretary for Benefits, addressed to all VBA offices 
and centers, directs that, in light of the Under Secretary 
for Health's opinion, the answer in all nicotine dependence 
cases on this issue is that nicotine dependence is a disease.  
As such, a finding of nicotine dependence must be supported 
by competent medical evidence.  VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection for disability or death on the 
basis that a disease or injury is attributable to the use of 
tobacco products during service.  38 C.F.R. § 3.300.  This 
provision only applies to claims filed after June 9, 1998, 
and therefore, given the date of this claim, which was 
received in 2006, such ban does apply to the veteran's claim.

Thus, to the extent that it may be asserted that any 
inservice cigarette smoking resulted in lung disease, service 
connection may not be granted on that basis.  In that regard, 
the VA pulmonologist only attributed COPD to smoking.  
However, he indicated that the current pleural disease was 
not related to smoking.  The Board attaches significant 
probative value to the VA opinion as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

Although the VA pulmonologist was unable to provide a 
definitive opinion, he suggested that current pleural disease 
was service-related.  This is consistent with the evidence 
provided by  J.L.N., D.O. as well as the VA morning reports, 
the 1949 x-ray report, subsequent available x-ray reports, 
the VA medical records noting remote respiratory impairment, 
and the veteran's statements.  The Board finds that the 
totality of this evidence which supports the claim is at 
least in relative equipoise with the negative evidence as to 
the matter of whether pleural disease is attributable to 
service.  Although there is clearly missing evidence in this 
case which is unavailable, the remaining evidence in this 
case is so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for pleural disease/fibrosis 
of the lungs is warranted.


ORDER

Service connection for pleural disease/fibrosis of the lungs 
is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


